Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 17, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
  155211 & (15)(16)                                                                                  Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
  _________________________________________                                                                            Justices


  In re GUARDIANSHIP OF
  ISABELLA MAE MONTGOMERY
  _________________________________________
  CHARLENE WOOTEN and STEVEN WOOTEN,
           Petitioners-Appellants,
  v                                                                  SC: 155211
                                                                     COA: 336450
                                                                     Allegan Probate Ct:
                                                                     15-055259-GM
  TOBIAS MONTGOMERY, Guardian of
  ISABELLA MAE MONTGOMERY,
            Respondent-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration and the motion to
  waive the requirements of MCR 7.305(I) are GRANTED. The application for leave to
  appeal the January 10, 2017 order of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 17, 2017
         s0214
                                                                                Clerk